Citation Nr: 0920889	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for arteriosclerotic heart disease (heart disorder).

2.  Entitlement to an initial compensable rating for 
hypertension.

3.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in, 
Salt Lake City, Utah.  The Veteran's claims file was 
subsequently transferred to the Seattle, Washington, RO.

The Board notes that in a July 2008 rating decision, he was 
awarded an initial rating of 10 percent for his heart 
disorder.  Although this was a partial grant of the benefit 
sought, the Board notes that the Veteran has indicated 
continued disagreement with the rating assigned and the 
Veteran has not been granted the maximum benefit allowed; 
thus, the claim is still active.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not experience a workload of greater 
than 5 METs, but less than 7 METs, resulting in dyspnea, 
fatigue, angina, dizziness, syncope, nor is there evidence of 
cardiac hypertrophy or dilation on electrocardiogram.  

3.  The Veteran's hypertension is not manifested by diastolic 
pressure predominantly 100 or more, nor does he have systolic 
pressure predominantly 160 or more.  

4.  The Veteran experiences recurrent heartburn, 
regurgitation, and chest pain.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a heart disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, 
Diagnostic Code 7005 (2008).

2.  The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code 7101 
(2008).

3.  The criteria for an initial 10 percent rating for GERD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
3.114, Diagnostic Code 7346 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2005 and February 2008, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his underlying service 
connection claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the February 2008 notice.  The 
Board acknowledges a recent decision from the United States 
Court of Appeals for Veteran's Claims (Court) that provided 
additional guidance on the content of the notice that is 
required under the VCAA for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Court 
has also indicated that in a claim for a higher initial 
evaluation after the claim for service connection has been 
substantiated and allowed, as is the situation in this case, 
that further notice is not required.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  As such, the Board finds that VA 
met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.
 
With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial January 2005 notice was given prior to 
the appealed AOJ decision, dated in July 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  In fact, in a 
March 2008 communication to VA, the Veteran indicated that he 
had no additional evidence to submit in support of his claim.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

Increased ratings

The Veteran contends that he is entitled to higher initial 
ratings for his service-connected heart disorder, 
hypertension, and GERD.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet.App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

Heart disorder

The Veteran contends that his heart disorder warrants a 
rating in excess of 10 percent.  

By way of background, the Veteran was first diagnosed as 
having a heart disorder in late 1999 while in service.  He 
underwent stent placement surgery at that time and has been 
taking medication since.  

The Veteran's heart disorder is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7005.  
Diagnostic Code 7005 provides ratings for arteriosclerotic 
heart disease (coronary artery disease), and requires 
documented coronary artery disease.  Arteriosclerotic heart 
disease (coronary artery disease) resulting in workload of 
greater than 7 METs (metabolic equivalent of tasks) but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; when continuous medication is 
required, is rated 10 percent disabling.  Arteriosclerotic 
heart disease resulting in workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, is rated 30 percent disabling.  
Arteriosclerotic heart disease resulting in more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, is rated 60 percent disabling.  
Arteriosclerotic heart disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent, is rated 100 percent disabling.  38 
C.F.R. § 4.104, Diagnostic Code 7005.

Prior to separation from service in March 2005, the Veteran 
underwent a VA examination.  He was noted to have a heart 
condition status-post stent placement surgery in 1999.  The 
Veteran subjectively reported constant symptoms including, 
chest pain shortness of breath, fatigue and dizziness, and 
objectively, he was noted to be taking nitroglycerin and 
medications to control coronary artery spasm.  Following a 
pharmacological stress test, his METs were 14.5.  The 
examiner indicated that the Veteran's daily activities were 
considerably diminished because of his heart condition.  

In a January 2006 treatment note, the Veteran denied chest 
pain, discomfort, or palpations.  Examination of the 
cardiovascular system revealed normal heart rate and rhythm, 
no murmurs, no increase of jugular venous distension, or 
edema.  No MET testing was performed.

In September 2007, the Veteran underwent a cardiac 
evaluation.  The Veteran exercised 10.31 minutes of the Bruce 
protocol, and was stopped due to general fatigue and dyspnea.  
The Veteran had 93 percent of the maximum predicted heart 
rate.  His blood pressure went from 118/92 to 172/90.  The 
Veteran's METs were 12.3 and he had an ejection fraction of 
67 percent.  There were no ischemic changes found.  
Ultimately, the evaluator indicated that the Veteran's 
workload was "pretty good," and his stress test looked 
normal.  

In February 2008, the Veteran underwent another VA 
examination.  He again reported angina, shortness of breath, 
dizziness, and fatigue.  He denied syncope attacks.  He 
reported attacks upon overexertion and standing up too 
quickly.  The Veteran related that he experienced these 
attacks up to seven times yearly, and his ability to perform 
daily functions during an attack is limited as he must sit 
down and rest.  The Veteran reported no history of congestive 
heart failure or rheumatic heart disease, and the physical 
examination revealed no evidence of congestive heart failure, 
cardiomegaly or cor pulmonale.  The examiner indicated that 
all of the Veteran's symptoms were responsive to therapy 
and/or treatment.  The chest x-ray was within normal limits.  
At this examination, the Veteran did not undergo a treadmill 
stress test as it was medically contraindicated due to a 
recent nuclear stress imaging testing within the last six 
months.  The findings showed an ejection fraction of 67 
percent, and normal testing without symptoms or EKG changes 
to suggest ischemia at 10:31 minutes of exercise during the 
Bruce protocol.  His METs were 12.3.  The impression was low 
ischemic cardiovascular risk.  The examiner indicated that 
there were no changes in the Veteran's diagnosis of coronary 
artery disease, status-post angioplasty.  

Upon careful review of the evidence of record, the Board 
finds that the Veteran is not entitled to an initial rating 
in excess of 10 percent for his service-connected heart 
disorder.  There is no medical evidence of record showing 
workload of greater than 5 METs, but not greater than 7 METs, 
nor is there evidence of cardiac hypertrophy or dilation on 
ECG, echocardiogram, or x-ray.  In fact, the Veteran was 
noted to have low ischemic cardiovascular risk, and his 
condition was well-regulated by medications.  Moreover, the 
award of a 10 percent rating is generous in light of the fact 
that the Veteran's METs readings are in excess of 10.  As 
such, the Veteran does not meet the criteria for a rating in 
excess of 10 percent for his service-connected heart 
disorder.  

The Board has considered whether staged ratings are 
appropriate pursuant to Hart, and finds that under the 
circumstances as set forth above, they are not.



Hypertension 

The Veteran seeks a compensable rating for his service-
connected hypertension.  He contends that his condition would 
be worse if he was not on hypertension medications.

The Veteran's hypertension has been evaluated as 
noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
A 10 percent rating is assigned under Diagnostic Code 7101 
when there is evidence of diastolic pressure predominantly 
100 or more, or systolic pressure predominantly 160 or more.  
10 percent is the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A higher 
evaluation of 20 percent is not assigned unless there is 
evidence of diastolic pressure predominantly 110 or more, or 
systolic pressure measured predominantly at 200 or more.

The Veteran is currently on medication to control his 
essential hypertension.  The evidence of record reflects that 
the veteran first began treatment for hypertension in 1987 
while in service, and it is adequately controlled with 
medication.  

Examples of blood pressure readings found in the treatment 
records are as follows: April 2004, 133/79; March 2005, 
120/80, 110/80 and 120/78; September 2005, 126/78; January 
2006, 124/94; August 2006, 110/72; September 2007, 100/80, 
110/80, and 119/92 and 172/90 during stress testing; February 
2008, 112/80, 118/80, and 118/80; and March 2008, 154/90.  

During the Veteran's February 2008 VA examination, he was 
noted to have hypertension that was controlled with 
medications.  There was no finding of hypertensive heart 
disease.  His blood pressure readings were as noted above.

Given the evidence as outlined above, the Board finds that 
the noncompensable rating assigned for essential hypertension 
is appropriate.  Although there was one reading (during 
stress testing) when the systolic pressure was above 160, the 
majority of all other readings reflect systolic pressure 
under 160.  The Veteran has continuously used medication to 
control his hypertension, and there is no indication that the 
Veteran has a history of diastolic pressure predominantly 100 
or more and requires continuous medication for control of his 
hypertension.  The evidence of record does not meet the 
criteria for a 10 percent rating under the diagnostic code, 
and thus, a compensable rating for hypertension is denied.

The Board has also considered whether staged ratings are 
appropriate under Hart, and finds no evidence of record to 
support such staged ratings.

GERD

The Veteran seeks an initial compensable rating for his GERD.

The Veteran's GERD is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  In order for a 10 percent rating to be 
assigned, there must be evidence of two or more of the 
following: recurrent epigastric distress, dysphagia, pyrosis 
and regurgitation accompanied by substernal or arm or 
shoulder pain.  For a 30 percent rating to be assigned, there 
must also be evidence of persistently recurrent epigastric 
distress productive of considerable impairment of health.

As noted in the March 2005 VA examination, the onset of the 
Veteran's GERD was in 1999 (noted as acid reflux).  He 
reported symptoms of difficulty swallowing, pain above the 
stomach, heartburn, pain behind the breast bone, and reflux 
and regurgitation of stomach contents.  He reported using 
medication daily.  Objectively, there was evidence of an 
abnormal x-ray that revealed a sliding-type, small hiatal 
hernia, but his GERD did not cause significant anemia or 
malnutrition.  

In a September 2005 memorandum regarding medical treatment, 
the Veteran's GERD was noted to be controlled on daily 
medication, and he only occasionally experienced heartburn 
and regurgitation.  

Upon February 2008 VA examination, the Veteran was noted to 
have reflux at night.  He reported using five pillows to 
support his head at night, and objectively was noted to have 
somewhat successful treatment with GERD medications.  There 
was no anemia or malnutrition found.  

Given the evidence as outlined above, the Board finds that 
the Veteran's GERD symptoms are most analogous to those 
associated with a 10 percent rating.  He has consistently 
reported heartburn and regurgitation, as well as chest pain.  
He has advised that he must use five pillows while he is 
sleeping to mitigate his GERD symptoms.  Although the Veteran 
has been noted to have some success with his GERD 
medications, he still has consistently experienced heartburn 
and regurgitation.  Thus, in an effort to properly rate this 
Veteran, the Board awards a 10 percent rating for his 
service-connected GERD based upon the symptomatology 
experienced by the Veteran.  

The Veteran is not, however, entitled to a rating in excess 
of 10 percent as there is no evidence of persistently 
recurrent epigastric distress productive of considerable 
impairment of health.  As such, a rating in excess of 10 
percent for GERD is denied.

Again, the Board has also considered whether staged ratings 
are appropriate under Hart, and finds no evidence of record 
to support such staged ratings.

Extraschedular considerations

The Veteran does not assert that he is totally unemployable 
because of his service-connected heart disorder, 
hypertension, or GERD, nor has he identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  The Board has been 
similarly unsuccessful in locating exceptional factors.  
Specifically, the Veteran has not required frequent periods 
of hospitalization for treatment of these service-connected 
disabilities.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
heart disorder, hypertension, or GERD, the Board finds that 
the evaluations currently assigned adequately reflect the 
clinically established impairment experienced by the Veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

An initial rating in excess of 10 percent for a heart 
disorder is denied.

An initial compensable rating for hypertension is denied.

A 10 percent rating for GERD is awarded, subject to the laws 
and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


